
	
		III
		110th CONGRESS
		2d Session
		S. RES. 593
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2008
			Mr. Levin (for himself
			 and Ms. Stabenow) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the Detroit Red Wings on winning
		  the 2008 National Hockey League Stanley Cup Championship.
	
	
		Whereas, on June 4, 2008, the Detroit Red Wings defeated
			 the Pittsburgh Penguins, 3 to 2 in game 6 of the National Hockey League Stanley
			 Cup Finals;
		Whereas that triumph marks the 11th Stanley Cup
			 Championship in the history of the Red Wings, bringing the total number of
			 Stanley Cup Championships won by the Red Wings to more than the number won by
			 any other professional hockey team in the United States;
		Whereas that triumph also marks the fourth Stanley Cup
			 Championship for the Red Wings in 11 seasons, building on the team's reputation
			 as one of the greatest dynasties in the history of the National Hockey
			 League;
		Whereas the championship win caps a historic season in
			 which the Red Wings set a National Hockey League record for the most victories
			 during the first half of the regular season (30–8–3), captured a seventh
			 consecutive division title, earned a berth in the Stanley Cup playoffs for the
			 17th consecutive season, and won a sixth Presidents' Cup Trophy for the best
			 regular season record in the National Hockey League;
		Whereas, led by Captain Nicklas Lidstrom, the Red Wings,
			 employing a combination of both youth and experience, became National Hockey
			 League champions through pure grit and determination;
		Whereas Nicklas Lidstrom, born in Västerås, Sweden, became
			 the first European-born National Hockey League player to captain a Stanley Cup
			 Championship team;
		Whereas Henrik Zetterberg, through his hard work and skill
			 on both ends of the ice, won the Conn Smythe Trophy for the most valuable
			 player in the playoffs;
		Whereas Nicklas Lidstrom, Kris Draper, Kirk Maltby, Tomas
			 Holmstrom, and Darren McCarty have all been members of the team for the last 4
			 Stanley Cups won by the Red Wings, and Chris Osgood, Chris Chelios, and Brian
			 Rafalski have each earned their third Stanley Cup Championship;
		Whereas Marian and Mike Ilitch, the owners of the Red
			 Wings and community leaders in Michigan, have once again returned Lord
			 Stanley’s Cup to the city of Detroit;
		Whereas Red Wings head coach Mike Babcock, following in
			 the footsteps of the great Scotty Bowman, has won his first Stanley Cup
			 Championship;
		Whereas the Red Wings, who have played in Detroit since
			 1926, continue to be prized and cherished by all Michiganders and Red Wing fans
			 across the country;
		Whereas, since 1952, Red Wings fans have continued the
			 tradition of the Legend of the Octopus, throwing octopi onto the
			 ice, each of the 8 tentacles symbolizing the original 8 games needed to win the
			 Stanley Cup;
		Whereas Detroit, otherwise known as Hockeytown,
			 U.S.A., is home to the most loyal fan base in the world;
		Whereas the passion and support of all Red Wings fans have
			 assisted the team through this long and difficult season, enabling the players
			 to achieve the greatest prize in all of hockey, the Stanley Cup;
		Whereas each Red Wings player made a valuable contribution
			 to the team’s success and will be remembered on the most illustrious sports
			 trophy, the Stanley Cup; and
		Whereas those Red Wings players are Chris Chelios, Dan
			 Cleary, Pavel Datsyuk, Aaron Downey, Dallas Drake, Kris Draper, Jonathan
			 Ericsson, Valtteri Filppula, Johan Franzen, Mark Hartigan, Dominik Hasek, Tomas
			 Holmstrom, Jimmy Howard, Jiri Hudler, Tomas Kopecky, Niklas Kronwall, Brett
			 Lebda, Nicklas Lidstrom, Andreas Lilja, Justin Abdelkader, Kirk Maltby, Darren
			 McCarty, Derek Meech, Chris Osgood, Kyle Quincey, Brian Rafalski, Mikael
			 Samuelsson, Mattias Ritola, Darren Helm, Jakub Kindl, Brad Stuart, and Henrik
			 Zetterberg: Now, therefore, be it
		
	
		That the Senate congratulates the
			 Detroit Red Wings on winning the 2008 National Hockey League Stanley Cup
			 Championship.
		
